Citation Nr: 0210908	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  98-12 540A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran served on active duty from February 1984 to April 
1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.


FINDING OF FACT

The veteran's service-connected disabilities are of such 
severity as to preclude all forms of substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service connected 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.340, 4.16 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The Board finds that the RO 
decisions provided to the veteran in this case have notified 
the veteran of all regulations pertinent to the claim on 
appeal, informed her of the reasons for which it had denied 
her claim, and provided her additional opportunities to 
present evidence and argument in support of her claim.  The 
veteran has not referenced any unobtained evidence that might 
aid her claim or that might be pertinent to the bases of the 
denial of her claim.  As such, the Board finds that VA has 
done everything reasonably possible to assist the veteran and 
that no further action is necessary.  See 38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.159).

A total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  The 
record discloses that service connection is in effect for a 
spinal disability, rated as 60 percent disabling, and a left 
first metatarsal phalangeal joint disability, rated as 30 
percent disabling.  The combined disability rating is 70 
percent.  Therefore, the veteran's disability evaluations 
meet the criteria of § 4.16(a).  To assign a total rating 
under § 4.16(a), however, there also must be a finding that 
the veteran is unable to secure or follow a substantially 
gainful occupation due to service-connected disability.

The veteran's employment history, vocational attainment, and 
education are factors that the Board must consider in a claim 
for TDIU.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991).  Upon considering such factors, the Board believes 
that a fair reading of the comments from the June 2001 VA 
counseling psychologist's letter reflects that the veteran is 
not capable of obtaining substantially gainful employment due 
to her service-connected disabilities.  The VA counseling 
psychologist's opinion was based, in part, upon a private 
March 2001 functional capacity evaluation that essentially 
determined that the veteran lacked physical endurance.  While 
an October 2001 VA neuropsychologist indicated that the 
veteran appeared to have adequate intellectual and memory 
functioning, she further noted that the veteran's medical 
conditions limited her ability to maintain consistent work 
performance.  As such, the Board finds that the veteran's 
service-connected disabilities probably render her unable to 
secure or follow a substantially gainful occupation, and the 
criteria for a total disability rating based on individual 
unemployability due to service connected disabilities have 
been met.

ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
granted.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

